The plaintiff living in England had taken proofs of her debt by affidavit, before the Lord Mayor, pursuant to the act of Parliament, (5. Geo. 2.) for recovery ol debts in the plantations ; and *59now upon the trial these affidavits were offered in evidence ; but it was objected that when they, were taken no suit was depending, and the act only extended to cases where suits were actually depending, and it was said the defendant ought to have notice, and of that opinion was die whole court, except Grymes and Digges; and so the affidavits were not allowed to be given in evidence.
Reported by Edward Barradall, Esq.